Citation Nr: 1614833	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-42 767	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to December 1994 which service included combat service in the Southwest Theater of operations during the Persian Gulf War and the award of the Combat Action Ribbon (CAR).
This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans affairs (VA) Regional Office (RO) in Newington, Connecticut.  Jurisdiction over the appeal was thereafter transferred to the RO in Hartford, Connecticut.  

In June 2011, the Board granted reopening of the Veteran's claim and remanded the reopened claim for additional development.  In a June 2014 decision, the Board thereafter denied the Veteran's claim of service connection for PTSD.  The Veteran appealed the June 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In a June 2015 Joint Motion for Remand (JMR), the Secretary and the Veteran agreed to vacate and remand the June 2014 Board decision.  Later in June 2015, the Court issued an order that incorporated this JMR.

The Board notes that the Veteran has already been granted service connection for generalized anxiety disorder with panic attacks.  The record does not show that the Veteran has adverse psychiatric symptomatology attributable to psychiatric disorders other than this generalized anxiety disorder with panic attacks and PTSD.  Therefore, the Board finds that there is no need to expand the scope of the Veteran's current claim.  See Clemons v Shinseki, 23 Vet. App. 1 (2009). 


FINDING OF FACT

PTSD had its onset in service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he has PTSD due to, among other things, his service in the Southwest Theater of operations during the Persian Gulf War.  In this regard, the Board finds that his claims boil down to a claim that his PTSD is due to being in fear of his life due to hostile enemy action during this service.   

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Specifically, regulations provide that a grant of service connection for PTSD requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

Where it is determined that the Veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, his lay testimony regarding the claimed stressors is accepted as conclusive as to their actual existence, absent clear and convincing evidence to the contrary.  Where, however, VA determines that the Veteran did not engage in combat with the enemy, or that he did engage in combat with the enemy but the claimed stressor is not related to such combat, lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's report as to the occurrence of the claimed stressors.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

It is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to the PTSD stressor, the record shows he was awarded the CAR, Kuwait Liberation Medal, and the South West Asia Service Medal as a result of his service in the Southwest Theater of operations during the Persian Gulf War.  Therefore, the Board finds that the record establishes both his standing as a combat Veteran and the occurrence of in-service stressors involving a "fear of hostile military or terrorist activity."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(3).  

As to being diagnosed with PTSD, the Board notes that a November 2005 document submitted to the United States Department of Labor included an opinion by a VA healthcare provider that the Veteran had a diagnosis of PTSD in accordance with the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  Likewise, a VA treatment record dated in May 2006 diagnosis the Veteran with PTSD.  Similarly, a medical opinion by Dr. Nagalla from the VA Connecticut Healthcare, which is associated with appellant's 2006 disability paperwork with the United States Postal Service, also diagnosed him with PTSD.  Furthermore, as a result of Dr. Nagalla's opinion, a July 2006 letter from the Office of Personnel Management specifically noted that the Veteran was disabled from his position as an Associate Supervisor due solely to his PTSD.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (rejecting the Board's finding that evidence that a disability was diagnosed before the claimant filed a claim for service connection was categorically not relevant to the issue whether the veteran had a current disability).  Moreover, as the RO has noted, the Veteran was diagnosed as having PTSD on an outpatient treatment basis in November 2008.  

On the other hand, the Board notes that the Veteran was not diagnosed with PTSD when he was afforded pre-remand VA examinations in November 2008 and April 2010.  Likewise, in December 2011 the post-remand VA examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD. 

Accordingly, the Board finds that the evidence, both positive and negative as to whether the Veteran has a diagnosis of PTSD, is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that he does.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


